Order entered August 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00682-CV

                                RUBEN MONREAL, Appellant

                                                V.

         BRUCE ALAN DOTSY D/B/A DOTSY TRUCKING SERVICE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02331-D

                                            ORDER
       On July 16, 2014, the Court received notice that appellant had requested the reporter’s

record for three hearings on motions in the above cause. On July 18, 2014, the court reporter

filed a letter, informing the Court that to the best of her knowledge and research, there was no

reporter’s record taken by her or any other sitting court reporter for hearings on the dates given

by appellant in his request. Because it appears there is no reporter’s record to be produced in this

appeal, we ORDER appellant’s brief filed within thirty days of the date of this order. See TEX.

R. APP. P. 38.6(a).
         Appellant is cautioned that the failure to file a brief or a timely motion to extend time to

file appellant’s brief may result in this appeal being dismissed without further notice. See TEX.

R. APP. P. 38.8(a).




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE